Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-14, 26-27 are allowed because the prior art fail to teach an atmospheric characterization system, comprising:
a central processing board comprising a first communication interface and a second communication interface;
a first precision temperature sensor communicatively coupled to the central processing board via the first communication interface and positioned a distance from a first side of the processing board, the first precision temperature sensor configured for measuring a first temperature and transferring data indicative of the first temperature to the central processing board;
a second precision temperature sensor communicatively coupled to the central processing board via the second communication interface and positioned the distance from a second opposing side of the processing board such that the first precision temperature sensor and the second precision temperature sensor are equidistance equidistant from the processing board and there is a predetermined distance, r, between the first precision temperature sensor and the second precision temperature sensor, the second precision temperature sensor configured for measuring a second temperature and transferring data indicative of the second temperature to the central processing board simultaneously with the transfer of data indicative of the first temperature; and
a processor configured for receiving the data indicative of the first temperature and the data indicative of the second temperature and calculating a value indicative of atmospheric turbulence based upon the first temperature and the second temperature, in combination with the remaining limitations of claims 2-14, 26-27.

Claims 15-25 are allowed because the prior art fail to teach an atmospheric characterization method for providing a value indicative of atmospheric turbulence for use in a free-space optical system, comprising:
measuring a first temperature via a first precision temperature sensor communicatively coupled to a central processing board and positioned a distance from a first side of the processing board;
measuring a second temperature via a second precision temperature sensor communicatively coupled to the central processing board and positioned the distance from a second opposing side of the processing board such that the first precision temperature sensor and the second precision temperature sensor are equidistance from the central processing board, and 
there is a predetermined distance, r, between the first precision temperature sensor and the second precision temperature sensor,
transferring data indicative of the first temperature and data indicative of the second temperature to the central processing board simultaneously;
receiving, by a processor, the data indicative of the first temperature and the data indicative of the second temperature; calculating a value indicative of atmospheric turbulence based upon the first temperature, the second temperature, and the distance, r; and
providing the value indicative of atmospheric turbulence for use in designing, modifying, calibrating, or correcting an a free-space optical system based upon the value indicative of the atmospheric turbulence, in combination with the remaining limitations of claims 16-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 07, 2022